Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 06/03/2022 with respect to claims 1, 3-4, 7-9, 11-19, and 22-30 have been considered but are moot in view of the new ground(s) of rejection. 
Claims 2, 5-6, 10, and 20-21 are canceled.

    PNG
    media_image1.png
    746
    543
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9,11,16,18, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2021/0077337 hereinafter Kim) in view of Takahashi et al. (US# 8,602,786 hereinafter Takahashi).
Referring to claim 1, Kim discloses a tactile display (a display apparatus having a plurality of pixels is frequently used as a visual information output apparatus., Para. 0005; and when a user has a certain weakened sense, for example, when the user is visually impaired, it is necessary to output information through tactile sense., Para. 0033) comprising:
(a) 	a housing defining an outward-facing surface (the information output apparatus 1000 may include a housing 1002 for protecting the plurality of information output units IU1 to IU9, and the housing 1002 may include a via hole 1002a that corresponds to each of the information output units., Para. 0268, Figs. 1 and 13); and
(b) 	a pixel unit coupled to the housing (a display apparatus having a plurality of pixels is frequently used as a visual information output apparatus., Para. 0005), the pixel unit comprising:
(i) a tactile element (110, Fig. 1) coupled to the housing for pivoting movement relative to the housing about a first pivot axis between an extended position and a retracted position (the expression unit 110  within the housing 1002 (Fig. 13) may be moved to protrude in one direction, and a user may sense the movement of the expression unit 110 through a tactile or visual sense., Para. 0049, Fig. 1 and Para. 0280, Figs. 14-15) an arm of the tactile element extending from the first pivot axis and terminating in an engagement portion, the engagement portion arranged to pivot about the first pivot axis relative to the housing on the arm with movement of the tactile element between the extended and retracted positions;
(ii) a latch (stopper part 2470, Figs. 14-15) pivotably coupled to the housing (stopper part 2470 is part of output apparatus 2000, thus being coupled to the housing for allowing the rotational movement of driving controller 2490, Paras. 0280-0290, Figs. 14- 15); and
(iii) an actuator (driving unit 2400, Fig. 14) coupled to the housing and configured to generate a magnetic field to induce rotation of a magnetic element coupled to the latch for driving rotation of the latch between a locked position corresponding to the extended position of the tactile element and an unlocked position corresponding to the retracted position of the tactile
element (The driving unit 2400 may be moved, for example, as described in the above- described embodiments, may be moved through a magnetic field generated by a current flowing through the coil unit.),
wherein the latch (stopper part 2470, Figs. 14-15) is configured to force the tactile element (2110, Figs. 14-15) to move from the retracted position to the extended position with rotation of the latch from the unlocked position to the locked position, and wherein the latch blocks movement of the tactile element from the extended position toward the retracted position with the latch in the locked position (the stopper part 2470 may become a barrier against the supporting surface 2112 of the expression unit 2110 and may be resistance to the continuous angular movement in one direction of the driving unit 2400, and, as shown in FIG. 15, the stopper part 2470 becomes a barrier against the protrusion region PT, and may be a resistance to the continuous angular movement in one direction of the driving unit 2400., Paras. 0280 and 0290, Figs. 14-15.) 
However, Kim does not specifically disclose an arm of the tactile element extending from the first pivot axis and terminating in an engagement portion, the engagement portion arranged to pivot about the first pivot axis relative to the housing on the arm with movement of the tactile element between the extended and retracted positions;  a latch for pivoting movement relative to the housing about a second pivot axis; and wherein the engagement portion extends outward from the outward- facing surface in the extended position of the tactile element and is arranged at or inward of the outward-facing surface in the retracted position of the tactile element.
In an analogous art, Takahashi discloses an arm (portion 14; Figs. 8A-8B) of the tactile element (protruding member 10C; Figs. 8A-8B) extending from the first pivot axis and terminating in an engagement portion (contact portion 13; Figs. 8A-8B) (protruding member 10c is protruding from Fig. 8A to Fig. 8B, the protruding member 10c is terminated at Fig. 8B at point 5a of element 5), the engagement portion (13; Figs. 8A-8B) arranged to pivot about the first pivot axis relative to the housing on the arm (portion 14; Figs. 8A-8B) with movement of the tactile element (protruding member 10C; Figs. 8A-8B) between the extended and retracted positions (The protruding member 10 is rotatable in a direction α and in a direction α around a rotation axis O2, which is the axis of the support shaft 12. The direction α is a protruding direction and the direction β is a retracting direction. As illustrated in FIGS. 3 and 5A, when the protruding member 10 rotates in the protruding direction α, a spherical contact portion 13, which is integrally formed with an end portion of the support portion 11, protrudes above the surface 2a of the housing 2. As illustrated in FIG. 5B, when the protruding member 10 rotates in the retracting direction β, the protruding member 10 takes a retracted position in which the contact portion 13 does not protrude from the surface 2a of the housing 2.; Col. 5 lines 43-55, Figs. 5A-5B and 8A-8B);  
a latch (polymer actuator 20 with tip end portion 20b; Figs. 4, 5A-5B, and 8A-8B) for pivoting movement relative to the housing about a second pivot axis (when the polymer actuator 20 becomes flexurally deformed as illustrated by a broken line in FIG. 4, the tip end portion 20b of the polymer actuator 20 presses the pressed portion 14 for protruding movement, and thereby the protruding member 10 rotates in the protruding direction α to a protruding position as illustrated in FIGS. 3 and 5A. When the polymer actuator 20 returns to the initial state as illustrated by straight lines in FIG. 4, the tip end portion 20b presses the pressed portion 15 for retracting movement, and thereby the protruding member 10 rotates in the retracting direction β to the retracted position as illustrated in FIG. 5B.; Col. 7 lines 7-18, Figs. 4, 5A-5B, and 8A-8B); and 
wherein the engagement portion (13; Figs. 8A-8B) extends outward from the outward- facing surface in the extended position of the tactile element (10C; Figs. 8A-8B) and is arranged at or inward of the outward-facing surface in the retracted position of the tactile element (10C; Figs. 8A-8B) (The protruding member 10 is rotatable in a direction α and in a direction α around a rotation axis O2, which is the axis of the support shaft 12. The direction α is a protruding direction and the direction β is a retracting direction. As illustrated in FIGS. 3 and 5A, when the protruding member 10 rotates in the protruding direction α, a spherical contact portion 13, which is integrally formed with an end portion of the support portion 11, protrudes above the surface 2a of the housing 2. As illustrated in FIG. 5B, when the protruding member 10 rotates in the retracting direction β, the protruding member 10 takes a retracted position in which the contact portion 13 does not protrude from the surface 2a of the housing 2.; Col. 5 lines 43-55, Figs. 5A-5B and 8A-8B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Takahashi to the system of Kim in order to allow when protruding portion is protruded, the protruding portion is easily stabilized in the extended position when the finger is moved along the read direction and touches protrusion portion.
Referring to claim 7, Kim discloses further comprising a magnetic element coupled to the tactile element, and wherein the magnetic element coupled to the tactile element is magnetically attracted toward the magnetic element coupled to the latch (an expression unit 210" may include an expression surface 211' and a support surface 212’, and may include a magnetic body IMT therein. The expression unit 210’ may be driven through the driving unit 240 more efficiently by using the magnetic body IMT of the expression unit 210’, and the power consumption may be reduced., Para. 0242, Fig. 11B).
Referring to claim 27, Kim as modified by Takahashi discloses wherein a leg (15; Figs. 8A-8B) of the tactile element (10C; Figs. 8A-8B) extends away from the first pivot axis and terminates in a distal end spaced apart from the arm (14; Figs. 8A-8B) (portion 15 is spaced apart from the portion 14; Figs. 8A-8B), and wherein the latch (polymer actuator 20 with tip end portion 20b; Figs. 4, 5A-5B, and 8A-8B) is configured to engage the leg (15; Figs. 8A-8B) with rotation of the latch (polymer actuator 20 with tip end portion 20b; Figs. 4, 5A-5B, and 8A-8B) to the unlocked position to force the tactile element (10C; Figs. 8A-8B) toward the retracted position (when the polymer actuator 20 becomes flexurally deformed as illustrated by a broken line in FIG. 4, the tip end portion 20b of the polymer actuator 20 presses the pressed portion 14 for protruding movement, and thereby the protruding member 10 rotates in the protruding direction α to a protruding position as illustrated in FIGS. 3 and 5A. When the polymer actuator 20 returns to the initial state as illustrated by straight lines in FIG. 4, the tip end portion 20b presses the pressed portion 15 for retracting movement, and thereby the protruding member 10 rotates in the retracting direction β to the retracted position as illustrated in FIG. 5B.; Col. 7 lines 7-18, Figs. 4, 5A-5B, and 8A-8B).
Referring to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Kim discloses further a plurality of pixel units coupled to the housing and arranged in at least one row and/or at least one column along the outward-facing surface (the information output apparatus 1000 may include a housing 1002 for protecting the plurality of information output units IU1 to IU9, and the housing 1002 may include a via hole 1002a that corresponds to each of the information output units., Para. 0268, Fig. 13).
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 27.
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Referring to claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 27.

Claim Objections
Claims 3-4, 8, 12-15, 17, 19, 22, 24-26, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 3, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitation “wherein the latch includes a body portion pivotably coupled to the housing and a cam portion extending from the body portion away from the second pivot axis, and wherein the cam portion is arranged to engage with the arm portion of the tactile element with rotation of the latch from the unlocked position toward the locked position to drive movement of the tactile element from the retracted position toward the extended position”.
Referring to claims 4, 8 and 26 are objected upon dependent  to claim 3.
Referring to claim 12, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitation “wherein the latch includes a body portion pivotably coupled to the housing and a cam portion extending from the body portion away from the second pivot axis, and wherein the cam portion is arranged to engage with the arm portion of the tactile element with rotation of the latch from the unlocked position toward the locked position to drive movement of the tactile element from the retracted position toward the extended position”.
Referring to claims 13, 17 and 30 are objected upon dependent to claim 12.
Referring to claim 19, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitation “wherein the latch includes a body portion and a cam portion extending from the body portion away from the second pivot axis, wherein the cam portion of the latch is arranged to engage with the arm of the tactile element with rotation of the latch from the unlocked position toward the locked position to drive movement of the tactile element from the retracted position toward the extended position, and wherein the cam portion of the latch engages with the arm of the tactile element in the locked position to block movement of the tactile element from the extended position toward the retracted position”.
Referring to claim 22 is objected upon dependent to claim 19.
Referring to claims 14, 24, and 28, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitation “wherein the actuator is aligned with the second pivot axis of the latch, and wherein the first pivot axis of the tactile element is laterally offset from the latch and the actuator”.
Referring to claims 15, 25 and 29, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitation “wherein the second pivot axis of the latch is laterally offset from the actuator, and wherein the first pivot axis of the tactile element is laterally offset from the actuator and from the pivot point of the latch”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                         /NELSON M ROSARIO/
Examiner, Art Unit 2624                                                          Primary Examiner, Art Unit 2624